



AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT is dated the 22nd day of   May   2006




BETWEEN:




SPHERE OF LANGUAGE, a company incorporated pursuant to the laws of the

State of Nevada

(hereinafter “Sphere” or the “Company”)

AND




CLEAN ENERGY AND POWER SOLUTIONS INC., a company incorporated pursuant to the
laws of the State of Nevada and a wholly owned subsidiary of Sphere (hereinafter
referred to as “CEPS”)




AND




Abdul A. Mitha; Richard Schmidt; Emily Erickson; Valerie L. Braaten; Florian I.
Filyk




Abby C. Prokop; Helen Matthews; Marcia Stodalka; Judy Ann Brears; Mohamed
Zaarour; Monty Peterson; Mervin Peterson and Joyce Peterson;   Cristela
Sinclair; Gail Florence Adamache; Jesse Adamache,  Kevin Madden and Jennie
Madden; David Madden; Stephen Madden; Foundation for Bhuddhism Propagation;Barry
Englot; Chad Englot; Craig Nelson; Mumtaz A. Mitha; Arif A. Mitha; Salma A.
Mitha; Gordon Mak: Allan Marsden; Kirk W. Keane & Marsha  E. Keane; Matthew
Erickson; Collin Richard; Barbara Nelson; Donna Erickson and David Erickson;
Donna Erickson; Jonathan Erickson; Matthew Erickson;  Carma Ulrich and Stefan
Ulrich;Yohan Tijini; Sagumuran Karpan; Ted Brownless; Nancy Haddock  Prof.
Frederick Bayley; Michael Burns; Mark Clark; Marie Holowaty; Jay Lutsky; Micahel
Quinn; James Patterson; Diane Glatfelter; Nazila Pakroo; Nicholas Lahanas;
Cunard Holdings Inc.; Bismark Investments Inc.; Seabreeze Capital Inc; Fatemeh
 Ghodratnama; Parvaneh Pakravan; Miriam Vibar Jamon; Glenn Brunner; Glenn Hoey;
Diana Debow; Gloria Ouellette; Lawrence E. Ledesma; Christian D. Ledesma; Leslie
M. Ledene; Abacal Inc.; Travis Reiter; R. R. C. Trucking Ltd; Andrea Lam; Robert
Kaplan; Donna Mathison; Canehdian Endeavours Ltd;.Carol Rugg; Margaret
Marklinger; 789580 Alberta Ltd.; Barry Clay; Lesley W. Chan; Bic Huang; Jim
Giroux; Cameron MacCorquodale; William J.R. Robson; Edward Baran; Gerry Voykin;
Ken Mak; Janet Ng; David Batten; David Batten and Matthew Batten;  Kostas
Douros, Vasilios Douros & George Douros; Alfred Hansen; Darrell  William Jones
and Louanna Jones; Tumbley Holdings Ltd.; Grace Cheng; Julius Cesar Missiuna;
Lydia Kaufmann; Peter John Kaman; Marnie Colborne; Peter Douglas Belback; Wendy
 Vaughan; Gayle Schnitzer; Tore Vartdal; Eddie Jones; Peter Burns; Andrew John
Wallace; Brian John Mills; Nick Gorvett; Anthony Smith; Robert Bayley; Hastings
Consultants Ltd; Keith Bayley; Simon James Rutt; Janette C Clark; Andrew
J Clark; Robert Twitchin; Philip Bodie; Irene Fisher; Daniel B. Crombie; Alan
David Crombie; David Alfred Graham Gibbins; Gordon H. Waller or Helen M. Waller;
Jack Mitchek; Kim Mahaffy; Elliot Reiter ; Adrian Reiter;  Lallah Linstead; Dax
Nobrega; Hoa Pho-Lau; Wendy Wing Fun Tsang; Esther R. Ledene;  Kirk J. Ledene

; Carlos














Ledesma; Murray Ledene; Kimberly Wirth;  Sze Kwan Lam;  Michael Coe Professional
Corporation;Pamela Harbaugh; Marshall Denhoff;  Ron Reddick

; Dave Bazowski; Clifford A. Wiegers; Gerald Miffin; 1072338 Alberta Ltd; Brian
Lau; Jessica Lau; Doris H. Lau;  Albert Grainger; Aubrey I. Nobrega; David
Nobrega; Richard Nickel; Paul Cooper; Annie Li;  Jean Leong; Aaron Tornberg;
Richard Buckman Coe; Catherine F Lee; Dave Tocher; Laura Tocher; Gloria Joaquin;
Guy N. Richard; Christopher

Potapinski; David Uhl; Norman Matwychuk; Michael Sanborne; Dale Seeman; Dennis
Bailey; Luisa Paraton; Gloria  C. Abat; Eva Arriba; Manuelito Joaquin; Ada Lee;
Suet Fong Yau; Marflorendo Macaltao




 (hereinafter the “Shareholders”)




AND




CLEAN POWER TECHNOLOGIES, INC, a Nevada Corporation (hereinafter referred to as
“CPTI”)




WHEREAS:




1.

Sphere of Language is a  company whose shares are quoted on the Over the

Counter Bulletin Board (OTCBB) having an office address of  105-1005 Columbia
Street #42543, New Westminster, British Columbia V3M6H5




2.

CEPS is a wholly owned subsidiary of Sphere with no assets and no liabilities.




3.

CPTI is a Nevada corporation and is duly registered pursuant to the laws of

the State of Nevada having a registered office address of 436-35th Avenue N.W.,
Calgary, Alberta




4.

The Shareholders  are the registered and beneficial owners of 100% percent of

issued and outstanding shares, being 30,765,377 common shares, each with $0.001
par value (the “CPTI Shares”); and




5.

Sphere desires to amalgamate or acquire and merge CPTI into CEPS, in

exchange for a total of 30,765,377 shares of Sphere’s common stock all upon the
terms, provisions and conditions set forth herein.




6.

CPTI wishes to be merged into CEPS (the “Merger”)




7.   The Company and the Shareholders desire to memorialize in writing the
terms,

provisions and conditions of the Merger and certain matters relating thereto.







AGREEMENT:




NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements,
representations and warranties set forth hereinafter, $10.00 and other good and
valuable consideration (the receipt, adequacy and sufficiency of which each of
the Company




2






and the Shareholders hereby acknowledges) and subject to the terms, provisions
and conditions hereof, each of the Company and the shareholders hereby agrees as
follows:







ARTICLE I

DEFINITIONS




Section 1.01.  The following terms shall have the following respective meanings:




(a)

“Closing Date” shall mean on or before May 31, 2006 or any other date that the

parties hereto agree to in writing;




.

ARTICLE II

SHARE EXCHANGE




Section 2.01.

Merger..  Based upon the terms and subject to the conditions of this Agreement,
on the Closing Date, the Shareholders agree to surrender the CPTI Shares in
exchange for Sphere issuing to the Shareholders 30,765,377 of restricted 144
common stock free and clear of all liens, mortgages, security interests,
encumbrances and claims and CPTI and CEPS shall be merged with CEPS being the
surviving entity.




2.02

Name Change:   The Shareholders have approved to grant unconditional rights to
Sphere to change its corporate name to Clean Power Technologies, Inc. and Sphere
will adopt and change its name to Clean Power Technologies Inc.




2.03

Forward Split of Shares.  The Shareholders and the Company have agreed that the
Company will adopt a resolution to forward split all of Sphere’s existing
3,670,000, issued and outstanding shares, at a ratio of four shares for every
one of its existing shares prior to consummating this Agreement and Plan of
Merger as contemplated herein.

   

2.04

Closing.  Subject to ARTICLES FIVE AND SIX hereof, the closing of the Merger
(the “Closing”) pursuant to this Agreement shall occur on 31st day of May, 2006
at 12:00 noon. at the offices of the Company, or on such other date and at such
other time or place as the Company and the Shareholders shall agree upon in
writing.  At the Closing, the Shareholders shall deliver their stock
certificates representing the CPTI Shares, properly endorsed or accompanied by
duly executed stocks in good form, and the Company shall deliver stock
certificates representing the shares of common stock that the Shareholders are
entitled to receive.  At the Closing, the Company and the Shareholders shall
deliver all other documentation required of them elsewhere in this Agreement.  .
 




ARTICLE III

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

OF THE COMPANY  AND CEPS




3.01

Organization and Standing of the Company and CEPS.. Each of  the Company and
CEPS is a corporation duly organized, validly existing, and in good standing
under the laws




3






of the State of Nevada. Each of the Company and CEPS has full requisite
corporate power and authority to carry on its business as it is now being
con­ducted, and to own, oper­ate, and lease the properties now owned, operated,
or leased by it.  The Company is duly authorized and qualified to carry on its
business in the manner as now conducted in jurisdiction in which authorization
and qualification is required.  The Company will make available to the
Shareholders true, correct and complete copies of the contents of its minute
book, which is accurate in all respects and set forth fully and fairly all of
the Company's transactions.




3.02

Capitalization of the Company.  The authorized capital stock of the Company
consists of 75,000,000 shares of common stock, 3,670,000 of which were issued
and out­standing prior to the Merger. The shares of Common Stock issued and
outstanding prior to the consummation of the Merger are duly and validly
authorized and issued and are fully paid and non-assessable, and were not issued
in violation of the pre-emptive rights of any current or former shareholder.  No
option, warrant, call, subscription, convertible security, or commitment of any
kind obligating the Company to issue any common stock exists save for the
forward split of the shares of the Company to be undertaken on the basis of four
shares for each one share presently issued and which is acknowledged by the
Shareholders in this Agreement..  There is not any compensation plan applicable
to any of the officers, directors, or employees of the Company under which
compensation accrued or payable is determined, in whole or in part, by
refer­ence to Common Stock.  There are no agreements or commitments obligating
the Company to repurchase or otherwise acquire any common stock.  




3.03

Subsidiaries and Other Ventures.  Other than CEPS, the Company has no
subsidiaries or affiliated corporations, and owns no capital stock, bond, or
other security of, or has any equity or propri­etary interest in, any
corporation, partnership, joint venture, trust, or unincorporated association.




3.04

Capacity to Enter into Agreement.  Each of the Company and CEPS has full right,
power and authority to execute and deliver this Agreement and all other
agreements, documents and instruments to be executed in connection herewith and
perform such its or his obligations hereunder and thereunder.  The execution and
delivery by the Company and CEPS of this Agreement and all other agreements,
documents and instruments to be executed in connection herewith have been duly
authorized. When this Agreement and all other agreements, documents and
instruments to be executed by the Company and CEPS, this Agreement and such
other agreements, documents and instruments will constitute the valid and
binding agreements of the Company and CEPS and enforceable against the Company
and CEPS in accordance with their respective terms.  




3.05

Valid Issuance.  The common stock to be issued to the Shareholders pursuant to
this Agreement are duly and validly authorized and will (when issued) are duly
and validly authorized and fully paid and non-assessable, and will not be issued
in violation of the pre-emptive rights of any current shareholder.  




3.06

Consents and Approvals.  The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein do not
require the




4






company or CEPS to obtain any consent, approval any person or entity necessary
in connection with the execution, deliv­ery, or performance of this Agreement by
the Company or CEPS.




3.07  No Conflict.  The execution, delivery and performance of this Agreement
and the completion of the transactions contemplated herein will not:

(a)

violate any provisions of the Articles or Certificate of Incorporation, By-laws
or

other charter or organizational document of Sphere or CEPS;

(b)

violate, conflict with or result in any modification of the effect of, otherwise
give

any other contracting party the right to terminate, or constitute (or with
notice or lapse of time or both, constitute) a default under, any contract or
agreement to which Sphere is a party to by or to which any of them or any of
their respective assets or properties may be bound or subject;

(c)

violate any order, judgment, injunction, award or decree of any court,
arbitrator or

governmental or regulatory body against, or binding upon or any agreement with,
or condition imposed by, any governmental or regulatory body, foreign or
domestic, binding upon Sphere or upon shares of Sphere or the properties or
business of Sphere;

(d)

violate any statute, law or regulation of any jurisdiction as such statute, law
or

regulation relates to Sphere; or

(e)

result in the breach of any of the terms or conditions of, constitute a default
under,

or otherwise cause an impairment of, any permit or license.




3.08

SEC Filings and Financial Statements.  Since January 11, 2006, the Company has
filed all forms, reports, statements and other documents required to be filed
with the U.S. Securities and Exchange Commission, including, without limitation,
all proxy statements relating to meetings of shareholders (whether annual or
special), all Reports on Form 8-K and all Registration Statements (all such
filings being referred to hereinafter as the "SEC Reports").  The SEC Reports
(i) were prepared in all material respects in accordance with the requirements
of the Securities Act of 1933 as amended, and the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder applicable to such
SEC Reports and (ii) did not at the time they were filed and (with respect to
registration statements) as of their effective dates, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  Since
the date of the Company's Annual Report  for the Company's fiscal year ended
August 31, 2005 (the "Annual Report"), no material adverse change has occurred
in the financial condition or results of operations of the Company from that
reflected in the Annual Report.  The financial statements contained in the
Annual Report (the "Financial Statements") fully and fairly set forth the
financial position of the Company as of the dates thereof and the results of
operations for the periods indicated and have been prepared in accord­ance with
account­ing principles applied on a consistent basis.  There is no basis for the
assertion of any liabilities or obligations, either accrued, absolute,
contingent, or otherwise, which might adversely affect the Company, or the
value, use, operation or enjoyment of the assets of the Company and which is not
expressly set forth on the balance sheet of the Company as of August 31, 2005
contained in the Annual Report (the "Balance




5






Sheet").  The Company is not a party to or bound either absolutely or on a
contingent basis by any agreement of guarantee, indemnification, assumption or
endorsement or any like commitment of the obligations, liabilities or
indebtedness of any other person (whether accrued, absolute, contingent or
otherwise).  




3.09

Absence of Certain Changes and Events.  Since the date of the Balance Sheet,
there has not been:  

(a)

Financial Change.  Any adverse change in the financial condition, operations,
business prospects, employee relations, customer relations, assets, liabilities
(ac­crued, absolute, contingent, or otherwise) or income of the Company, or the
busi­ness of the Company, from that shown on the Financial Statements;  




(b)

Dividends, Etc.  Any declaration, setting aside, or payment of any dividend or
other distribution in respect of the capital stock of the Company, or any direct
or indirect redemp­tion, purchase, or any other acquisition of any such stock;




(c)

Incurrence of Debt.  Any borrowing of, or agree­ment to borrow any funds or any
debt, obligation, or liability (absolute or contingent) incurred by the Company
(whether or not presently outstanding) except current liabilities incurred, and
obligations under agree­ments entered into in the ordinary course of business;




(d)

Creation of Liens.  Any mortgage, pledge, lien, security interest, charge, claim
or other encumbrance created on or in any of the Company's properties or assets,
except liens for current taxes not yet due and payable;




(e)

Assets.  Any sale, assignment, or transfer of the Company's assets, except in
the ordinary course of business, any cancellation of any debts or claims owed to
the Company, any capital expenditures or commitments therefor exceeding in the
aggregate $20,000.00, any damage, destruction or casualty loss exceeding in the
aggregate $20,000.00 (whether or not covered by insurance), or any charitable
contributions or pledges;   




(f)

Material Contracts.  Any amendment or termin­ation of any contract, agreement,
license, or arrangement to which the Company is or was a party or to which any
prop­erties or assets of the Company are or were subject, which amendment or
termination has had, or may be reasonably expected to have, an adverse effect on
the financial condition, properties, assets, liabi­lities (accrued, absolute,
contingent, or otherwise), or income of the Company, or the busi­ness of the
Company; or




(g)

Other Material Changes.  Any other material transaction by the Company outside
the ordinary course of busi­ness or any other event or condition pertain­ing to,
and adversely affecting the opera­tions, assets, liabilities (accrued, absolute,
contingent, or otherwise) or income of the Company, or the busi­ness of the
Company.  




3.10

Options or Other Rights.




(a)

There is no outstanding right, subscription, warrant, call, unsatisfied
preemptive




6






right, option, contract or other agreement of any kind to purchase or otherwise
to receive from Sphere any of the outstanding, unauthorized or treasury shares
of the common stock of Sphere, other than those disclosed in this Agreement; and

(b)

there is no outstanding security of any kind convertible into any common shares

of  Sphere, and, except as aforesaid, there is no outstanding contract or other
agreement to purchase, redeem or otherwise acquire any shares of Sphere




3.11

Contracts.  The Company is not a party to any written or oral lease, contract,
agreement, arrangement or commitment, whether or not made in the ordinary course
of business, that either (a) involves or may involve aggregate payments by of
the Company exceeding $20,000.00 per year; (b) is not by its terms terminable by
the Company without premium or penalty within 60 or fewer days notice, or (c)
otherwise materially adversely affect or, to the knowledge of the Company or any
Shareholder, might materially adversely affect the financial condition,
property, assets, liabilities (accrued, absolute, contingent, or otherwise), or
revenues, of business heretofore conducted by the Company.  All leases,
contracts, agreements, arrangement or commitments to which the Company is a
party are in good standing, valid, and effective.  There is not, under any such
lease, contract, agreement, arrangement or commitment, any existing or
prospective default or event of default by the Company or event which with
notice or lapse of time, or both would constitute a default and in respect to
which the Company has not taken adequate steps to prevent a default from
occurring; and, to the knowledge the Company and each Shareholder, no other
party to any such lease, contract, agreement, arrangement or commitment, is in
default or breach thereof nor has any event occurred which with notice or lapse
of time would constitute a breach or default of any of such lease, contract,
agreement, arrangement or commitment.  




3.12

Litigation.  There is no pending suit, action, or legal, administrative,
arbitration, or other proceeding or govern­mental investigation to which the
Company is a party or which adversely affects or might adversely affect the
Company.  The Company is not in default with respect to any judgment, order,
writ, injunc­tion, decree, or award applic­able to it of any court or other
govern­mental instru­mental­ity or arbitrator.  There is no action, suit,
proceeding, or claim pending or, to the knowledge of the Company or any
Shareholder, threatened against the Company by persons not a party to this
Agreement wherein an unfavorable decision, ruling, or finding would render
unlawful or otherwise adversely affect the consummation of the transactions
contemplated by this Agreement.




3.13

Compliance with Law.  The Company is not in violation of, or in default with
respect to, or in alleged violation of or alleged default with respect to, any
applicable law, rule, regulation, permit, or any writ or decree of any court or
any governmental commission, board, bureau, agency, or instru­menta­lity,
including without limitation, any laws, ordinances, rules, regulations, permits,
or orders relating to the business of the Company, or the business opera­tions
and practices, health and safety, and employment practices of the Company.  The
Company is not delinquent with respect to any report required to be filed with
any govern­mental commission, board, bureau, agency, or instrumental­ity, or
with any trade association or certifica­tion organi­zation that has in the past
certified or endorsed the business of the Company.  The Com­pany is not
delin­quent with respect to any reports required by private covenants or
agree­ments to which it is a party.




7






3.14

Taxes.  Complete, proper and accurate federal, state and other appropriate
jurisdictional tax returns have been timely filed with appropriate governmental
agencies by the Company for each period for which any returns were due.  All
taxes shown by such returns to be due and payable have been timely paid.  No
extension of time or waiver of any statute of limitations with respect to
federal, state, or other political subdivision income or other tax for any
period, is currently in effect.  The Company has not received any notice of
deficiency or assessment issued or pro­posed deficiency or assessment by any
taxing authority.  There is no pending audit or inquiry of the Company.




3.15

Officers, Directors and Key Employees.




(a)

Sphere does not have any contract or agreement with any of its officers,
directors,

employees or consultants whose annual salary equals or exceeds $100,000 or who
received or has accrued in respect of such period a bonus equal to or in excess
of $100,000; and

(b)

Sphere does not have any commitments or contracts to increase the wages or to

modify the condition or terms of employment or consultancy of any of the
employees or consultants of Sphere, including the aggregate cost to Sphere of
all such commitments or contracts.




3.16.

  Brokerage.  No broker or finder has acted, directly or indirectly, for the
Company nor has the Company incurred any finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement




3.17

Transactions with Affiliated Parties.  Save for transactions between the Company
and Abdul A. Mitha, being an affiliate party, representing CPTI, there are no
other transactions currently engaged in between the Company and any party
affiliated with the Company (other than transactions inherent in the normal
capacities of shareholders, officers, directors, or employees).  Except for the
ownership of non-controlling interests in securities of corporations the shares
of which are publicly traded, no party affiliated with the Company has any
investment or ownership interest, directly, indirectly, or beneficially, in any
competitor or potential competitor, major supplier, or customer of the Company.




3.18

Untrue Statements.  This Agreement, the schedules and exhibits hereto, and all
other documents and information furnished by any Shareholder or its or his
representatives pursuant hereto or in connection herewith do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements made herein and therein not misleading or otherwise.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CPTI AND THE SHAREHOLDERS




4.01.

Execution and Delivery.  This Agreement has been duly executed and delivered by
CPTI and by the Shareholders and thereby constitutes a valid and binding
agreement, enforceable against CPTI and the Shareholders in accordance with its
terms.







8






4.02.

Consents and Approvals.  The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein do not
require CPTI or the Shareholders to obtain any consent, approval or action of,
or make any filing with or give any notice to, any person or entity.  




4.03

Title to Stock.  

(a)

The Shareholders have valid title to the CPTI Shares free and clear of all liens

or encumbrances, including, without limitation, any community property claim;
and

(b)

Upon delivery of the CPTI Shares on the Closing Date, as herein provided,

Sphere shall acquire good and marketable title thereto, free and clear of any
lien, including, without limitation, any community property claim.




4.04. Actions and Proceedings.  

(a)

there are no outstanding orders, judgments, injunctions, awards or decrees of

any court, governmental or regulatory body or arbitration tribunal against or
involving CPTI or any of the CPTI Shares held by the Shareholders; and

(b)

there are no actions, suits or claims or legal, regulatory, administrative or

arbitration proceedings pending or threatened against CPTI or involving the CPTI
Shares.




4.05

Securities Representations.  The Shareholders hereby represents and warrants to
the

Company that they believe that they are familiar with the business and financial
condition, properties, operations and prospects of the Company, have been given
full access to all material information concerning the condition, properties,
opera­tions and prospects of the Company, and they have had an oppor­tunity to
ask such questions of, and to receive such infor­mation from, the Company as
they have desired and to obtain any additional information necessary to verify
the accuracy of the information and data received; they have such knowledge,
skill and experience in business, financial and investment matters so that they
are capable of evaluating the merits and risks of an acquisition of their CPTI
Shares; they have reviewed their financial condition and commit­ments and that,
based on such review, they are satisfied that they (a) have adequate means of
providing for contingencies, (b) have no present or contemplated future need to
dispose of all or any of their CPTI Shares to satisfy existing or contemplated
under­takings, needs or indebt­edness, (c) are capable of bearing the economic
risk of the ownership of the common stock to be issued them; it for the
indefinite future, and (d) have assets or sources of income which, taken
together, are more than sufficient so that they could bear the loss of their
entire value of  common stock being issued to them; they are acquir­ing their
common stock solely for their own beneficial account, for investment purposes,
and not with a view to, or for resale in connection with, any distribution of
their common stock; they understands that their common stock has not been
registered under the Securities Act of 1933 or any state securi­ties laws and
therefore its common stock is “re­stricted” under such laws; and they have not
offered or sold any portion of its common stock and have no present intention of
reselling or other­wise disposing of any portion of their common stock either
cur­rently or after the passage of a fixed or deter­minable period of time or
upon the occurrence or non-occurrence of any predeter­mined event or
circumstance.




9






4.06

Brokerage.  No broker or finder has acted, directly or indirectly, for the
Shareholders nor have the Shareholders incurred any finder’s fee or other
commission, in connection with the transactions contemplated by this Agreement







ARTICLE V

CONDITIONS PRECEDENT TO THE OBLIGATION OF

THE SHAREHOLDERS AND CPTI TO CLOSE




The obligation of the Shareholders and CPTI to enter into and complete the
Merger and related transactions contemplated by the Agreement is subject, at the
Shareholder’s and CPTI’s option, acting in accordance with the provisions of
this Agreement with respect to the termination hereof, to the fulfillment on or
before the Closing Date, of the following conditions, any one or more of which
may be waived by it, to the extent permitted by law.




5.01

Representations and Covenants.  




(a)

The representations and warranties of the Company and CEPS contained in this

Agreement shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except that any
of such representations and warranties that are given as of a particular date
and relate solely to a particular date or period shall be true as of such date
or period;

(b)

The Company shall have performed and complied with all covenants and

agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date.  




5.02

Governmental Permits and Approvals.  

(a)

all approvals, authorizations, consents, permits and licenses from governmental

and regulatory bodies required for the transactions contemplated by this
Agreement and to permit the business currently carried on by Sphere to continue
to be carried on by Sphere substantially in the same manner immediately
following the Closing Date shall have been obtained and shall be in full force
and effect, and Sphere shall have been furnished with appropriate evidence,
reasonably satisfactory to it, of the granting of such approvals,
authorizations, consents, permits and licenses; and

(b)

there shall not have been any action taken by any court, governmental or

regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement;




5.03.

Third Party Consents.  All consents, permits and approvals from parties to
contracts with Sphere that may be required in connections with the performance
by the Shareholders of their obligations under this Agreement or the continuance
of such contracts with Sphere in full force and effect after the Closing Date,
shall have been obtained.




5.04.

Litigation.  No action, suit or proceeding shall have been instituted and be




10






continuing or be threatened by any person to restrain, modify or prevent the
carrying out of the transactions contemplated hereby, or to seek damages in
connection with such transactions, or that has or could have a material adverse
effect on Sphere.




5.05

.No Change in Capitalization.  On the Closing Date, the capitalization of Sphere
of Language shall be as represented in Schedule 5 , which represents the
complete capitalization as at the Closing Date as per this Agreement, and
includes the intended allocation of all shares issued and funds raised pursuant
to this Agreement




5.06

No Severance Payments.

No Shareholders shall be entitled to severance or change of control payments by
Sphere as a result of this Agreement being performed.




ARTICLE VI

CONDITIONS PRECEDENT TO THE OBLIGATION OF

SPHERE TO CLOSE




The obligation of the Sphere to enter into and complete the Share Exchange, and
related transactions contemplated by this Agreement, is subject, at Sphere’s
option acting in accordance with the provisions of this Agreement with respect
to the termination hereof, to the fulfillment, on or before the Closing Date, of
the following conditions, any one or more of which may be waived by it, to the
extent permitted by law.




6.01

Representations and Covenants.  

(a)

The representations and warranties of the CPTI and Shareholders contained in

this Agreement shall be true and correct on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date, except that
any of such representations and warranties that are given as of a particular
date and relate solely to a particular date or period shall be true as of such
date or period; and

(b)

CPTI and the Shareholders shall have performed and complied with all

covenants and agreements required by this Agreement to be performed or complied
with by it on or before the Closing Date. CPTI and the Shareholders shall have
delivered to the Company a certificate dated the Closing Date, and signed by an
officer of CPTI and by the Shareholders or the authorized signatories of
Shareholders to the foregoing effect.




     

        ARTICLE VII

CLOSING ARRANGEMENTS




7.01.

Closing Location.  The closing of the Merger and the other transactions
contemplated by this Agreement (“The Closing”) will take place at 12:00 noon
(MST) on the Closing Date at the offices of Sphere of Language, or such other
date or location as the parties may agree to in writing.




7.02

The Shareholders’ Closing Documents.  At the Closing, the Shareholders will
tender to Sphere of Language:




11






(i)

the execution and delivery of this Agreement; and

(ii)

the transfer of the CPTI Shares to Sphere, and/or cause to occur




7.03

At the Closing, Sphere will tender to the Shareholders:

(i)

Certified copies of resolutions of the directors of Sphere of

Language in a form satisfactory to the Shareholders, acting reasonably,
authorizing:

(ii)    

 the transaction contemplated hereunder

(iii)

(share certificates, registered in the names of the Shareholders,

representing the shares of Sphere;

(iv)

a certified copy of the share issuance order of Sphere showing the

Shareholders as the registered owners of the Sphere Shares; and

(v)

the appointment of up to two (2) new directors to the Board of

Directors of Sphere who are nominees of the Shareholders;




       ARTICLE VIII

TERMINATION




     

8.01

Termination by CPTI and the Shareholders.  This Agreement and the transactions
contemplated hereby may be terminated at CPTI’s or the Shareholders’s sole
election prior to Closing by CPTI or the Shareholders’s giving written notice to
the Company of such election to so terminate in any of the following instances:




          

(a)

If any conditions set forth in Article III are not satisfied in any respect or
waived by CPTI and the Shareholders on or before the Closing or if the Closing
has not occurred before the end of business hours on May 31, 2006, other than
due to a breach of this Agreement by CPTI or the Shareholders; or

(b)

If any proceeding seeking to restrain, prohibit or declare illegal, or seeking
substantial damages from CPTI or the Shareholders in connection with, the
transactions contemplated by this Agreement has been brought by or before any
federal, state or local court or governmental agency or instrumentality, and
such action has not been dismissed before the end of business hours on the date
of the Closing.




Notwithstanding that Section 6.1 (a) permits CPTI or the Shareholders to
terminate this Agreement, upon the occurrence of the instance described in
Section 6.1 (a) which permits CPTI or the Shareholders to terminate this
Agreement, the Shareholders may, in lieu of terminating this Agreement, seek to
enforce this Agreement CPTI and the Shareholders’s rights under this Agreement.
 




     

8.02

Termination by the Company.  This Agreement and the transactions contemplated
hereby may be terminated at the sole election of the Company prior to Closing by
the Company’s giving written notice to the Shareholders of the Company’s
election to so terminate in any of the following instances:




(a)

If any of the conditions set forth in Article IV are not satisfied in any
respect or waived by the Company on or before the Closing, or if the Closing has
not occurred before the end of business hours on May 31, 2006, other than due to
a breach of this




12






Agreement by the Company; or

(b)

If any proceeding seeking to restrain, prohibit or declare illegal, or seeking
substantial damages from the Company in connection with, the transactions
contemplated by this Agreement has been brought by or before any federal, state
or local court or governmental agency or instrumentality, and such action has
not been dismissed before the end of business hours on the date of the Closing.




ARTICLE IX

SURVIVAL AND INDEMNITY




9.01

Survival of Representations and Warranties.  All of the representations and
warranties made by the parties hereto in this Agreement or pursuant hereto,
shall be continuing and shall survive the closing hereof and the consummation of
the transactions contemplated hereby, notwithstanding any investigation at any
time made by or on behalf of any party hereto.  




9.02

Indemnification by the Company.  The Company shall protect, indemnify and hold
CPTI and each of the Shareholders harmless from any and all demands, claims,
actions, causes of actions, lawsuits, proceedings, judgments, losses, damages,
injuries, liabilities, obligations, expenses and costs (including costs of
litigation and attorneys’ fees), arising from any breach of any agreement,
representation or warranty made by any of them in this Agreement.  If the
Company shall hereafter owe any amount to CPTI or any Shareholder pursuant to
Section 9.02 (such owed amount being referred to hereinafter as an
“Indemnifiable Amount”), then CPTI and the Shareholders shall be entitled to
offset the Indemnifiable Amount against the outstanding amount of any
indebtedness owed by the Company.




9.03

Indemnification by CPTI and the Shareholders. CPTI and each of the Shareholders
shall protect, indemnify and hold the Company harmless from any and all demand,
claims, actions, causes of actions, lawsuits, proceedings, judgments, losses,
damages, injuries, liabilities, obligations, expenses and costs (including costs
of litigation and attorneys’ fees), arising from any breach of any agreement,
representation or warranty made by any of them in this Agreement.







ARTICLE X

MISCELLANEOUS




10.1

Notices.  Any notices, requests, demands, or other communications herein
required or permitted to be given shall be in writing and may be personally
served or sent by United States mail and shall be deemed to have been given if
personally served, when served, or if mailed, when deposited in the mail and
shall be deemed to have been received if personally served, when served, or if
mailed on the ten (10) business day after deposit in the United States mail with
postage pre-paid by certified or registered mail and properly addressed.  As
used in this Agreement, the term “business day” means days other than Saturdays,
Sundays, and holidays recognized by Federal banks.  For purposes of this
Agreement, the addresses of the parties hereto shall be the addresses as set
forth on the




13






signature pages of this Agreement until a party subsequently notifies all other
parties in writing of a change of ad­dress.  




10.02

Counterparts.  This Agreement may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original instrument, but all such
coun­terparts together shall constitute but one and the same instrument.




10.03

Amendments and Waivers.  This Agreement may be amended, modified, or superseded
only by written instrument executed by all parties hereto.  Any waiver of the
terms, provisions, cove­nants, representations, warranties, or conditions hereof
shall be made only by a written instrument executed and delivered by the party
waiving compliance.  Any waiver granted by a corporate party hereto shall be
effec­tive only if executed and delivered by the chief executive officer,
president, or any vice president of such party.  The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right to enforce the same.  No waiver by any party of any condition,
or of the breach of any term, provision, covenant, representation, or warranty
contained in this Agreement in one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition or the breach of any other term, provision,
covenant, representation, or warranty.




10.04

Time of Essence.  Time is of the essence in the perfor­mance of this Agreement.




10.05

Captions.  The captions contained in this Agree­ment are solely for con­venient
reference and shall not be deemed to affect the meaning or interpretation of any
Article, Section, or para­graph hereof.




10.06

Entire Agreement.  This Agreement (including the sche­dules and exhibits hereto
and all support­ing agreements referred to herein, all of which are by this
reference fully incorporated into this agree­ment) sets forth the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby, and super­sedes all prior agreements, arrangements, and
understandings relating to the subject matter hereof.




10.07

Successors and Assigns.  All of the terms, provi­sions, covenants,
representations, warranties, and condi­tions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the parties hereto
and their respective heirs, legal representatives, assigns, and successors.  




10.08

Knowledge, Gender, and Certain References.  A represen­tation or statement made
herein to the knowledge of any corporate party refers to the knowledge or belief
of the companies’ direc­tors, officers, and attorneys, regardless of whether the
know­ledge of such person was obtained outside of the course and scope of his
corporate employment or duties, and regardless of whether any such person’s
interests are adverse to such entity in respect of the matters as to which his
knowledge is attributed.  Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include both the singular
and the plural, and pronouns stated in the masculine or the neuter gender shall




14






include the masculine, the feminine and the neuter gender.  The terms “hereof,”
“herein,” or “here­under” shall refer to this Agreement as a whole and not to
any parti­cular Article, Section, or paragraph hereof.




10.09

Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY ITS TERMS AND
BY THE LOCAL, INTERNAL LAWS OF THE STATE OF NEVADA.  Each party hereto hereby
acknowledges and agrees that it has consulted legal counsel in connection with
the negotiation of this Agreement and that it has bargaining power equal to that
of the other parties hereto in connection with the negotiation and execution of
this Agreement.  Accordingly, the parties hereto agree that the rule of contract
construction that an agreement shall be construed against the draftsman shall
have no application in the construction or interpretation of this Agreement.  




10.10

Severability.  If any term, provision, covenant, or restriction of this
Agreement is held by a court of compe­tent jurisdiction to be invalid, void, or
unenforce­able, the remainder of the terms, provisions, covenants and
restric­tions shall remain in full force and effect and shall in no way be
affected, impaired, or invalidated.  




10.11   Costs, Expenses and Fees.  Each party hereto agrees hereby to pay all
costs,

expenses, and fees incurred by it or him in connection with the transactions
contemplated hereby, includ­ing, without limitation, all attorneys' and
accountants' fees.




10.12

Further Assurances.  The parties shall with reasonable diligence, do all such
things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each party shall
provide such further documents or instruments required by the other party as may
be reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions whether before or after the Closing Date




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







SPHERE OF LANGUAGE,




A Nevada Corporation

By: /s/ Ron Bruce                 




Name Printed:  Ron Bruce







Title:  President                 




Address:________________________                   




_______________________________   







15






CLEAN ENERGY AND POWER                       CLEAN POWER TECHNOLOGIES INC.
          

SOLUTIONS, INC.,

     a Nevada Corporation

A Nevada Corporation




by /s/ Abdul Mitha

      by /s/ Abdul Mitha




Name Printed:  Abdul Mitha

      Name Printed:  Abdul Mitha




Title:  President

                   Title:  President




Address______________________

       Address______________________










SHAREHOLDERS:



















16












CONSENT




I/WE, the undersigned, being Shareholder(s) of CLEAN POWER TECHNOLOGIES, INC,
hereby give my/our consent to the Agreement and Plan of Merger between Sphere of
Language, Clean Energy and Power Solutions, Inc.  and Clean Power Technologies,
Inc.




I/WE hereby agree to and will submit my/our shares to Sphere of Language in
exchange for share for share of Sphere.




Dated_____________________







Signed: /s/ signed by shareholders




Print Name:__________________



















17


















                                                             SCHEDULE 1




LIST OF  CONTRACTS







NONE






















18


















SCHEDULE 2

LIST OF LIENS










      NONE






















19





















SCHEDULE 3






CAPITALIZATION OF SPHERE OF LANGUAGE AS AT THE DATE OF THIS AGREEMENT







This schedule represents all issued and outstanding shares and is represented by
SPHERE OF LANGUAGE as being complete and inclusive as of the date of this
Agreement, other than as contemplated in this Agreement.







Class A Common Shares




3,670,000




Warrants, Options, ROFR, Pre-empted Rights




NONE



















20
























SCHEDULE 4




LIST OF SPHERE OF LANGUAGE CONTRACTS







Contract Description

. Nil

Loan Description NIL

 

Convertible Promissory Note    NONE

 

Convertible DEBENTURES  NONE










21


